Citation Nr: 1033672	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Bonner Di Salvo, PLLC


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to February 1972.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

These claims were denied by the Board in November 2008.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order issued in February 2010, 
the Court vacated the Board's decision. 

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Appellant if further action 
is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran asserts that his hearing has 
become gradually worse since service.  See June 2005 VA 
examination.  

The Veteran was afforded a VA examination in June 2005.  The 
examiner opined that it is not likely the Veteran's hearing loss 
is a result of military service because his hearing was within 
normal limits bilaterally, except for a 35 decibel loss at 4000 
Hertz in the right ear which was revealed on his exit physical, 
and there was no other evidence of hearing loss or acoustic 
trauma found in his file.  Taking that evidence into 
consideration along with fact that the Veteran did not complain 
of a loss until the year 2000, the examiner opined it is likely 
that the damage to his hearing occurred in the years between his 
discharge from the military and the year 2000.

The Board finds this opinion to be inadequate.  The examiner did 
not take into account the Veteran's statements that his hearing 
loss has gradually increased in severity since discharge from 
service.  In this regard, the Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  An 
addendum opinion must be obtained that takes into consideration 
the Veteran's statements regarding continuity of symptomatology 
during and after service.

The Veteran is also seeking entitlement to service connection for 
a heart disorder.  VA's duty to assist includes a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board finds the duty to assist has not been 
met.  The Veteran asserts that he experienced chest pains during 
service.  Service treatment records indicate multiple complaints 
of chest pain, shortness of breath, and trouble breathing.  He is 
currently diagnosed with cardiomyopathy, non-ischemia.  The Board 
finds that a VA examination is necessary to determine the nature 
and etiology of the Veteran's currently diagnosed cardiomyopathy.

Furthermore, the Veteran has not yet been provided with notice 
regarding the effective date and disability evaluations available 
when service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice informing him 
of the evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain an addendum opinion for 
bilateral hearing loss.  If necessary, 
afford the Veteran a VA examination for 
bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current bilateral hearing loss is causally 
or etiologically related to his time in 
service.  The examiner should comment with 
specificity on the results of audiometric 
testing and whether the kind of hearing 
loss diagnosed is a type found to be 
related to acoustic trauma or some other 
cause or multiple causes, if appropriate.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Afford the Veteran a VA examination 
for a heart disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any currently 
diagnosed heart disorder is causally or 
etiologically related to the Veteran's 
service.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

5.  After all of the above actions have 
been completed, readjudicate the claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




